 4:04-cr-03128-RGK-CRZ Doc # 275 Filed: 06/17/20 Page 1 of 2 - Page ID # 640



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:04CR3128

     vs.
                                                         ORDER
COREY W. SCHNEIDER,

                 Defendants.



IT IS ORDERED:

1)   Defendant’s motion to amend the release order, (Filing No. 274), is
     granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at The Stephens
           Center in Omaha, Nebraska and participate in that facility’s
           substance abuse treatment program. The defendant shall fully
           comply with the requirements of defendant’s treatment plan
           and all rules of the Stephen’s Center facility. If the defendant
           is discharged from the facility for any reason whatsoever, or
           leaves the premises of the facility without authorization,
           Defendant shall promptly report to the supervising officer or to
           any law enforcement officer. In addition, irrespective of
           whether Defendant self-reports upon discharge or leaving the
           facility, the United States Marshal, and/or any law
           enforcement officer is hereby authorized and ordered to take
           the defendant into custody and detain the defendant pending
           a prompt hearing before the court.

3)   The defendant shall arrive at the Stephen’s Center by 11:00 a.m. on June
     22, 2020. Defense counsel shall communicate with the Marshal to arrange
     for Defendant’s release for transport to the Stephen’s Center.
 4:04-cr-03128-RGK-CRZ Doc # 275 Filed: 06/17/20 Page 2 of 2 - Page ID # 641



4)   At the time of defendant’s release to treatment, the U.S. Marshal’s office
     shall provide the defendant with a 30-day supply of any currently
     prescribed medication.

     Dated this 17th day of June, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
